Citation Nr: 1448927	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2012, the Board remanded the case for further development.  Despite the foregoing, the Board finds that further development is still required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially asserts that he is entitled to a permanent and total disability rating for nonservice-connected pension purposes due to numerous nonservice-connected disabilities that prevent him from working.  

In June 2012, the Board remanded the case for further development to include a VA medical examination which was accomplished in August 2012.  The examination report, however, is not adequate for rating purposes because the examiner opined that Veteran's reports and the findings of the VA examination, he was capable of sedentary employment due to his service-connected conditions.  As such, this matter must be remanded.

In addition to the Veteran's work history of not working in sedentary positions, the examiner did not appear to take into account the competent and credible lay statements regarding the impairment stemming from the Veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his medical condition since August 2012.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the severity and impact of the Veteran's disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist, to determine the nature, extent and severity of all disabilities found to be present.  

The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  In doing so, for all orthopedic disabilities, range of motion studies must include the extent of the Veteran's pain-free range of motion.  Any diagnosed disabilities must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.

In addition, the examiner must acknowledge and discuss the competent and credible July 2012 lay statements submitted by T.E.H., J.M. and G.M.  

The examiner should describe what types of employment activities are limited because of the disabilities and whether sedentary employment is feasible.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in December 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



